 



Exhibit 10.1
DSW INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective August 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page
 
                    ARTICLE I Purpose and Effective Date     1  
 
                   
 
    1.1.     Purpose     1  
 
    1.2.     Effective Date     1  
 
                    ARTICLE II Definitions     1  
 
                   
 
    2.1.     Account.     1  
 
    2.2.     Affiliates     1  
 
    2.3.     Beneficiary     1  
 
    2.4.     Board     1  
 
    2.5.     Bonus Deferral Commitment     1  
 
    2.6.     Change in Control     1  
 
    2.7.     Code     2  
 
    2.8.     Company     2  
 
    2.9.     Company Contribution Account     2  
 
    2.10.     Compensation     2  
 
    2.11.     Compensation Deferral     3  
 
    2.12.     Director’s Fees Deferral Commitment     3  
 
    2.13.     Disability     3  
 
    2.14.     Discretionary Contribution     3  
 
    2.15.     Elective Deferral Account     3  
 
    2.16.     Employer     3  
 
    2.17.     Matching Contribution     3  
 
    2.18.     Measurement Funds     4  
 
    2.19.     Participant.     4  
 
    2.20.     Participation Agreement     4  
 
    2.21.     Plan     4  
 
    2.22.     Plan Administrator     4  
 
    2.23.     Plan Year     4  
 
    2.24.     Related Group     4  
 
    2.25.     Retirement     4  
 
    2.26.     Salary Deferral Commitment     4  
 
    2.27.     Termination     5  
 
    2.28.     Reserved     5  
 
    2.29.     Unforeseeable Emergency     5  
 
    2.30.     Valuation Date     5  
 
    2.31.     Year of Credited Service     5  
 
                    ARTICLE III Eligibility and Participation     5  
 
                   
 
    3.1.     Eligibility     5  
 
    3.2.     Participation     5  
 
    3.3.     Partial Year Participation     5  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page
 
                    ARTICLE IV Elective Deferrals     6  
 
                   
 
    4.1.     Amount of Deferral Election     6  
 
    4.2.     Deferral Limits     6  
 
    4.3.     Period of Commitment     7  
 
    4.4.     Change of Status     7  
 
                    ARTICLE V   Participant Accounts     7  
 
                   
 
    5.1.     Establishment of Accounts     7  
 
    5.2.     Crediting Compensation Deferrals to Elective Deferral Account     7
 
 
    5.3.     Crediting Matching Contributions to Company Contribution Account  
  7  
 
    5.4.     Crediting Discretionary Contributions to Company Contribution
Account     7  
 
    5.5.     Investment Designations and Earnings (or Losses) on Account     7  
 
    5.6.     Valuation of Account     8  
 
    5.7.     Vesting of Accounts     8  
 
    5.8.     Discharge for Cause     8  
 
    5.9.     Statement of Account     9  
 
    5.10.     Payments from Account     9  
 
                    ARTICLE VI Payments to Participants     9  
 
                   
 
    6.1.     Distributions.     9  
 
    6.2.     Timing of Benefit Payments     9  
 
    6.3.     Form of Payment     9  
 
    6.4.     Disability     10  
 
    6.5.     Death     10  
 
    6.6.     Unforeseeable Emergency     10  
 
    6.7.     Change in Election     11  
 
    6.8.     Small Accounts     11  
 
    6.9.     Valuation of Payments     11  
 
    6.10.     Delay of Payment for Specified Employees     11  
 
    6.11.     Effect of Code Section 4999     11  
 
    6.12.     Effect of Payment     11  
 
                    ARTICLE VII Beneficiary Designation     12  
 
                   
 
    7.1.     Beneficiary Designation     12  
 
    7.2.     Changing Beneficiary     12  
 
    7.3.     Community Property     12  
 
    7.4.     No Beneficiary Designation     12  
 
    7.5.     Effect of Payment     12  
 
                    ARTICLE VIII Administration     12  
 
                   
 
    8.1.     Plan Administrator     12  
 
    8.2.     Agents     13  
 
    8.3.     Binding Effect of Decisions     13  
 
    8.4.     Indemnification of Plan Administrator     13  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page
 
                    ARTICLE IX Claims Procedures     13  
 
                   
 
    9.1.     Claim     13  
 
    9.2.     Claim Decision Not Involving Determination of Disability.     13  
 
    9.3.     Claim Decision Involving Determination of Disability     14  
 
    9.4.     Request for Review     15  
 
    9.5.     Review of Decision Not Involving Determination of Disability     15
 
 
    9.6.     Review of Decision Involving Determination of Disability     16  
 
                    ARTICLE X Miscellaneous     17  
 
                   
 
    10.1.     Unfunded Plan     17  
 
    10.2.     Unsecured General Creditor     17  
 
    10.3.     Trust Fund     17  
 
    10.4.     Protective Provisions     17  
 
    10.5.     Inability to Locate Participant or Beneficiary     18  
 
    10.6.     No Contract of Employment     18  
 
    10.7.     Withholding Taxes     18  
 
    10.8.     No Limitation on Employer Actions     18  
 
    10.9.     Obligations to Employer     18  
 
    10.10.     No Liability for Action or Omission.     18  
 
    10.11.     Nonalienation of Benefits     18  
 
    10.12.     Liability for Benefit Payments     19  
 
    10.13.     Governing Law.     19  
 
    10.14.     Severability of Provisions     19  
 
    10.15.     Headings and Captions     19  
 
    10.16.     Gender, Singular and Plural     19  
 
    10.17.     Participating Employers     19  
 
    10.18.     Notice     19  
 
    10.19.     Amendment and Termination     20  

iii



--------------------------------------------------------------------------------



 



DSW INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective August 1, 2007
ARTICLE I
Purpose and Effective Date
     1.1. Purpose. This plan is intended to allow a select group of key
management or other highly compensated employees of the Employer and directors
of the Company to defer the receipt of compensation that would otherwise be
payable to them and to provide supplemental retirement benefits for those
employees. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA. The terms of this Plan are intended to, and shall be shall be
operated and interpreted and applied so as to, comply in all respects with
applicable law and the provisions of Internal Revenue Code Section 409A and
regulations and rulings thereunder.
     1.2. Effective Date. This Plan shall be effective as of August 1, 2007.
ARTICLE II
Definitions
     For ease of reference, the following definitions will be used in the Plan:
     2.1. Account. “Account” means the account maintained on the books of the
Employer used solely to calculate the amount payable to each Participant who
defers Compensation under this Plan and shall not constitute or be treated as a
separate fund of assets.
     2.2. Affiliates. “Affiliate” or “Affiliates” shall mean a group of entities
including the Company which constitutes a controlled group of corporations (as
defined in Code Section 414(b)), a group of trades or businesses (whether or not
incorporated) under common control (as the defined Code Section 414(c)), and
members of an affiliated service group (within the meaning of Code
Section 414(m)).
     2.3. Beneficiary. “Beneficiary” means the person, persons or entity
designated by the Participant to receive payments under this Plan in the event
of the Participant’s death as provided in Article VII.
     2.4. Board. “Board” means the Board of Directors of DSW Inc.
     2.5. Bonus Deferral Commitment. “Bonus Deferral Commitment” means that
portion of bonus compensation for which a Participant has made an election to
defer receipt pursuant to Article IV.
     2.6. Change in Control. “Change in Control” means the following:

1



--------------------------------------------------------------------------------



 



          (a) Any of the following events, as provided under Code
Section 409A(a)(2)(A)(v) and any guidance issued thereunder.
               (1) A change in ownership of the Company, which occurs if a
person or several persons acting as a group acquires more than 50% of the stock
of the Company measured by voting power or value.
               (2) A change in effective control of the Company, which occurs if
either (1) a person, or group of persons acting together acquires at least 30%
of the stock of the Company, measured by voting power, over a 12-month period,
or (2) a majority of the Board is replaced by directors not endorsed by prior
members of the Board.
               (3) A change in ownership of a substantial portion of the
Company’s assets, which occurs if a person or group of persons acquires 40% or
more of the gross fair market value of the assets of the Company over a 12-month
period.
          (b) Notwithstanding any provision in Section 2.6(a) to the contrary,
in no event shall a spin-off from Retail Ventures, Inc. or any corporation,
partnership or other form of unincorporated entity of which Retail Ventures,
Inc. owns directly or indirectly, 50% or more of the total combined total voting
power of all classes of stock, if the entity is a corporation or of the capital
or profit interests, if the entity is a partnership or another form of
unincorporated entity be considered a Change in Control.
     2.7. Code. “Code” means the Internal Revenue Code of 1986, as amended (and
any regulations thereunder).
     2.8. Company. “Company” means DSW Inc., an Ohio corporation, and any
successor thereto.
     2.9. Company Contribution Account. “Company Contribution Account” means the
Account maintained in accordance with Section 5.3 with respect to Matching
Contributions and Section 5.4 and with respect to any Discretionary
Contributions made under this Plan. A Participant’s Company Contribution Account
shall be utilized solely as a device for the determination and measurement of
amounts to be paid to the Participant pursuant to this Plan and shall not
constitute or be treated as a separate fund of assets.
     2.10. Compensation. “Compensation” means compensation for services
performed, including salary and bonus. This includes a Participant’s (i) base
salary payable during a Plan Year; (ii) bonuses payable by the Employer for
services performed in the period that begins during a Plan Year; and
(iii) long-term incentive plan amounts paid in either cash or shares.
Compensation also includes all fees payable to non-employee members of the
Board, including the retainer for service as a member of the Board or any
committees thereof and meeting fees. In no event shall any of the following
items be treated as Compensation hereunder: (i) payments from this Plan or any
other Employer nonqualified deferred compensation plan; (ii) with the exception
of long-term incentive plan amounts paid in shares as described above, any form
of non-cash compensation or benefits, including short and long term disability
payments, group life insurance premiums, income from the exercise of
non-qualified stock options, from the disqualifying disposition of incentive
stock options, or realized upon vesting of restricted stock

2



--------------------------------------------------------------------------------



 



or the delivery of shares in respect of restricted stock units (or other similar
items of income related to equity compensation grants or exercises);
(iii) expense reimbursements; (iv) severance payments; or (v) any other payments
or benefits other than normal Compensation as determined by the Plan
Administrator in its sole discretion. Notwithstanding anything to the contrary,
Compensation shall include amounts deferred on a pre-tax basis under this Plan,
any tax-qualified retirement plan, any Code Section 125 plan, and any other
nonqualified deferred compensation plan of the Employer.
     2.11. Compensation Deferral. “Compensation Deferral” means that portion of
Compensation as to which a Participant has made an annual irrevocable election
to defer receipt pursuant to Article IV. A Participant’s Compensation Deferral
may consist of a Salary Deferral Commitment, a Bonus Deferral Commitment, a
Director’s Fees Deferral Commitment, or a combination, as applicable to the
Participant.
     2.12. Director’s Fees Deferral Commitment. “Director’s Fees Deferral
Commitment” means that portion of director’s fees for which a Participant has
made an election to defer receipt pursuant to Article IV.
     2.13. Disability. “Disability” means that a Participant either (i) is
unable to engage in any substantial gainful activity by reason of any medically
determineable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident or health plan covering employees of the Participant’s Employer. A
Participant who has been determined to be eligible for Social Security
disability benefits shall be presumed to have a Disability as defined herein.
     2.14. Discretionary Contribution. “Discretionary Contribution” means any
amount credited to a Participant’s Account under Section 5.4.
     2.15. Elective Deferral Account. “Elective Deferral Account” means the
Account maintained in accordance with Section 5.2 with respect to any elective
Compensation Deferrals made under this Plan. A Participant’s Elective Deferral
Account shall be utilized solely as a device for the determination and
measurement of the amounts to be paid to the Participant pursuant to this Plan
and shall not constitute or be treated as a separate fund of assets.
     2.16. Employer. “Employer” means the Company and any parent, subsidiary, or
other affiliate designated by the Plan Administrator to participate in this
Plan, as provided under Section 10.17.
     2.17. Matching Contribution. “Matching Contribution” means the amount that
equals the following:
          (a) Any Matching Contribution not paid into the Participant’s 401(k)
plan account by the Employer due to the Participant’s participation in this Plan
or any other plan of an Employer; plus

3



--------------------------------------------------------------------------------



 



          (b) Any other amount determined by the Employer, and in its sole
discretion, to be appropriate for the Plan Year. Such an amount may be larger or
smaller than the amount credited to any other Participant and may defer from the
amount credited to such participant in the preceding Plan Year.
     Notwithstanding the above, in no event shall a Participant who is a member
of the Board of Directors of the Company be eligible for a Matching
Contribution.
     2.18. Measurement Funds. “Measurement Funds” means one or more of the
independently established funds or indices that are identified by the Plan
Administrator. These Measurement Funds are used solely to calculate the earnings
that are credited to each Participant’s Account(s) in accordance with Article V
below, and do not represent any beneficial interest on the part of the
Participant in any asset or other property of the Company. The determination of
the increase or decrease in the performance of each Measurement Fund shall be
made by the Plan Administrator in its reasonable discretion. Measurement Funds
may be replaced, new funds may be added, or both, from time to time in the
discretion of the Plan Administrator.
     2.19. Participant. “Participant” means any employee who satisfies the
eligibility requirements set forth in Article III. In the event of the death or
incompetency of a Participant, the term means his or her beneficiary, personal
representative or guardian.
     2.20. Participation Agreement. “ “Participation Agreement” means the
authorization form that an eligible employee files with the Plan Administrator
to elect a Compensation Deferral under the Plan for a Plan Year.
     2.21. Plan. “Plan” means this Plan, entitled the DSW Inc. Nonqualified
Deferred Compensation Plan, as amended from time to time.
     2.22. Plan Administrator. “Plan Administrator” means the committee
appointed by the Company to administer this Plan pursuant to Article VIII.
     2.23. Plan Year. “Plan Year” means (a) for the 2007 Plan Year, August 1,
2007 through December 31, 2007, and (b) for each year thereafter, the twelve
(12) month period beginning on each January 1 and ending on the following
December 31.
     2.24. Related Group. “Related Group” means the Company and all Affiliates
of the Company.
     2.25. Retirement. “Retirement” means separation of service from the Related
Group after attaining age fifty-five (55) and completing at least five years of
service.
     2.26. Salary Deferral Commitment. “Salary Deferral Commitment” means that
portion of salary compensation for which a Participant has made an election to
defer receipt pursuant to Article IV.

4



--------------------------------------------------------------------------------



 



     2.27. Termination. “Termination” means a Participant’s separation from
service with the Related Group, including termination of service as a member of
the Board, for any reason other than Disability or death.
     2.28. Reserved.
     2.29. Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.
     2.30. Valuation Date. “Valuation Date” means the last day of the Plan Year
and any other date or dates that the Employer, in its sole discretion,
reasonably chooses to calculate the value of the Participant’s Accounts and
treat as a Valuation Date.
     2.31. Year of Credited Service. “Year of Credited Service” means a twelve
(12) month consecutive period in which the Participant has been employed by
Employer.
ARTICLE III
Eligibility and Participation
     3.1. Eligibility. An employee of an Employer shall be eligible to
participate in this Plan if the employee is part of a select group of management
or highly compensated employee and is named by the Plan Administrator to be a
Participant in this Plan. All non-employee Board members shall also be eligible
to participate in this Plan. An individual shall remain a Participant until that
individual has received full payment of all amounts credited to the
Participant’s Accounts.
     3.2. Participation. An eligible employee or Board member may elect to enter
into a Salary Deferral Commitment and/or a Director’s Fees Deferral Commitment
with respect to any Plan Year by submitting a Participation Agreement to the
Plan Administrator by December 31 (or such earlier date established by the Plan
Administrator) of the calendar year immediately preceding the Plan Year. An
eligible employee may elect to enter into a Bonus Deferral Commitment by
submitting a Participation Agreement to the Plan Administrator no later than six
(6) months prior to the end of the period in which the performance-based
compensation that is the subject of the Bonus Deferral Commitment is earned (or
such earlier date established by the Plan Administrator), provided such bonus is
determined based upon a period of least 12 months. Such Participation Agreement
shall only be effective if entered into in a manner consistent with the
provisions of Code section 409A.
     3.3. Partial Year Participation. If an employee or director first becomes
eligible to participate during a calendar year, the employee or director must
submit a Participation Agreement to the Plan Administrator no later than thirty
(30) days following the date the employee or director becomes eligible to
participate. Such Participation Agreement shall be effective only with respect
to Compensation for services to be performed subsequent to the election and
deferred in a manner consistent with the provisions of Code section 409A. For

5



--------------------------------------------------------------------------------



 



bonus or incentive compensation earned in the initial Plan Year that is based
upon a specified performance period, the Participant’s deferral election may
apply only to the portion of such Compensation that is equal to i) the total
amount of compensation for the performance period, multiplied by ii) a fraction,
the numerator of which is the number of days remaining in the service period
after the Participant’s deferral election is made, and the denominator of which
is the total number of days in the performance period.
ARTICLE IV
Elective Deferrals
     4.1. Amount of Deferral Election. A Participant may elect a Compensation
Deferral in the Participation Agreement as follows:
          (a) Salary Deferral Commitment. A Salary Deferral Commitment shall be
related to the salary payable by the Employer to the Participant for services
performed during the Plan Year. The amount to be deferred shall be stated as a
percentage of the salary to be earned during the Plan Year, as a flat dollar
amount from any salary earned during the Plan Year, or in such other form as
allowed by the Plan Administrator. Any deferral elections under the 401(k) Plan
or changes thereto shall have no impact on the Salary Deferral Commitment under
the Plan.
          (b) Bonus Deferral Commitment. The amount to be deferred shall be
stated as a percentage or as a flat dollar amount of any bonus payable by the
Employer for services performed in the period that begins during the Plan Year,
or in such other form as allowed by the Plan Administrator.
          (c) Director’s Fees Deferral Commitment. The amount to be deferred
shall be stated as a percentage of any fees earned during the Plan Year, as a
flat dollar amount from any fees earned during the Plan Year, or in such other
form as allowed by the Plan Administrator.
     4.2. Deferral Limits. The following limitations shall apply to Compensation
Deferrals:
          (a) Minimum. The minimum deferral amount for a Salary, Bonus or
Director’s Fees Deferral Commitment shall be two thousand dollars ($2,000) per
Plan Year.
          (b) Maximum. The maximum deferral amount for a Salary Deferral
Commitment shall be eighty percent (80%). The maximum deferral amount for a
Bonus Deferral Commitment shall be ninety percent (90%) of any such bonus
payable by the Employer for services performed in the period that begins during
the Plan Year. The maximum deferral amount for a Director’s Fees Deferral
Commitment shall be one hundred percent (100%) of any such fees to be earned
during the Plan Year. Such deferrals shall be limited to the extent necessary to
accommodate all income tax withholding obligations, deferral elections under the
401(k) Plan and contribution obligations for group health and other benefit
plans.
          (c) Changes in Minimum or Maximum. The Plan Administrator may amend
the Plan to change the minimum or maximum deferral amounts from time to time by
giving written notice to all Participants. No such change may affect a
Compensation Deferral made prior to the Plan Administrator’s action unless
otherwise required by law.

6



--------------------------------------------------------------------------------



 



     4.3. Period of Commitment. A Participant’s Participation Agreement as to a
Compensation Deferral shall remain in effect only for the immediately succeeding
Plan Year (or the remainder of the current year, as applicable). After a Plan
Year has begun, the Participation Agreement shall be irrevocable for the
remainder of that Plan Year. Notwithstanding the above, the Participation
Agreement shall be terminated if a distribution is made to a Participant as a
result of an Unforeseeable Emergency pursuant to Section 6.7 or if such
termination is required for the Participant to be able to obtain a hardship
distribution under a qualified plan with a qualified cash or deferred
arrangement under Code section 401(k). Any resumption of the Participant’s
deferrals under this Plan shall be made only at the election of the Participant
in accordance with Article III herein.
     4.4. Change of Status. Participation in a Plan Year does not guarantee
active participation in any future Plan Year. If a Participant no longer meets
the eligibility criteria set forth in Section 3.1 during a Plan Year, the
Participant’s most recent Compensation Deferral should remain in effect for the
remainder of the Plan Year and shall not terminate unless such termination of
the Compensation Deferral is required for the Plan to continue to be maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees within the meaning of ERISA
Sections 201(2), 301(a), and 401(a)(1).
ARTICLE V
Participant Accounts
     5.1. Establishment of Accounts. For record keeping purposes only, separate
accounts shall be maintained for each Participant to reflect his or her Elective
Deferral Account and Company Contribution Account (collectively referred to as
“Accounts.”) Separate sub-accounts shall be maintained to the extent necessary
to properly reflect the Participant’s election of Measurement Funds,
distribution elections and vesting.
     5.2. Crediting Compensation Deferrals to Elective Deferral Account. The
Plan Administrator shall credit Compensation Deferrals to the Participant’s
Elective Deferral Account as soon as practicable after the date on which such
Compensation would otherwise have been paid, in accordance with the
Participant’s election.
     5.3. Crediting Matching Contributions to Company Contribution Account. The
Employer shall credit Matching Contributions to the Participant’s Company
Contribution Account as determined as by the Employer in its discretion.
     5.4. Crediting Discretionary Contributions to Company Contribution Account.
The Employer may make Discretionary Contributions to the Participant’s Company
Contribution Account, in accordance with Section 2.9 at such times as the Plan
Administrator in its sole discretion shall determine.
     5.5. Investment Designations and Earnings (or Losses) on Account.
Participants must designate, on a Participation Agreement or by such other means
as may be established by the Plan Administrator, the portion of the
contributions to their Accounts that shall be allocated

7



--------------------------------------------------------------------------------



 



among the various Measurement Funds. In default of such designation,
contributions to a Participant’s Accounts shall be allocated to one or more
default Measurement Funds as determined by the Plan Administrator in its sole
discretion. A Participant’s Account shall be credited with all deemed earnings
(or losses) generated by the Measurement Funds, as elected by the Participant,
on each business day for the sole purpose of determining the amount of earnings
to be credited or debited to such Account as if the designated balance of the
Account had been invested in the applicable Measurement Fund. Notwithstanding
that the rates of return credited to Participant’s Accounts are based upon the
actual performance of the corresponding Measurement Funds, the Employer shall
not be obligated to invest any amount credited to a Participant’s Account under
this Plan in such Measurement Funds or in any other investment funds. Upon
notice to the Plan Administrator in the manner it prescribes, a Participant may
reallocate the Funds to which his or her Account is deemed to be allocated.
Changes made while the New York Stock Exchange is open will be effective at the
end of the day on which the change was made. Changes made when the New York
Stock Exchange is closed will be effective at the end of the next day on which
the New York Stock Exchange is open.
     5.6. Valuation of Account. The value of a Participant’s Account as of any
date shall equal the amounts theretofore credited to such Account, including any
earnings (positive or negative) deemed to be earned on such Account in
accordance with Section 5.5, less any payments made to the Participant or the
Participant’s Beneficiary pursuant to this Plan, and any forfeitures.
     5.7. Vesting of Accounts. Participants shall be vested in their Accounts as
follows:
          (a) Compensation Deferrals, and earnings credited thereon, shall be
one hundred percent (100%) vested at all times.
          (b) Matching Contributions, and earnings credited thereon, and
Discretionary Contributions shall vest in accordance with a schedule to be
determined in the sole discretion of the Plan Administrator, with such schedule
to be provided to the Participant at the time such contributions are credited to
the Participant’s Company Contribution Account. Notwithstanding the above, the
Company Contribution Account shall become one hundred percent (100%) vested upon
the occurrence of any of the following events to the extent permitted under Code
section 409A:

  (i)   The Participant’s Retirement,     (ii)   The Participant’s Disability,  
  (iii)   The Participant’s death,     (iv)   A Change in Control of the
Company.

     5.8. Discharge for Cause. Notwithstanding any other provision of this Plan
to the contrary, a Participant’s Company Contribution Account shall be forfeited
and no benefit shall be paid from that Account if a Participant’s employment
with Employer is terminated for “cause.” A termination for cause is, subject to
any cure provision included in any written agreement between the Participant and
the Company, a termination based upon the Participant’s:

8



--------------------------------------------------------------------------------



 



          (a) Material failure to substantially perform his or her position or
duties;
          (b) Engaging in illegal or grossly negligent conduct that is
materially injurious to the Company or an Affiliate;
          (c) Material violation of any law or regulation governing the Company
or any Affiliate;
          (d) Commission of a material act of fraud or dishonesty which has had
or is likely to have a material adverse effect upon the Company’s (or an
Affiliate’s) operations or financial conditions; or
          (e) Material breach of the terms of any other agreement (including any
employment agreement) with the Company or any Affiliate.
     5.9. Statement of Account. The Plan Administrator shall provide or make
available to each Participant (including electronically), not less frequently
than annually, a statement in such form as the Plan Administrator deems
desirable setting forth the balance of his or her Account.
     5.10. Payments from Account. Any payment made to or on behalf of a
Participant from his or her Account in an amount which is less than the entire
balance of his or her Account shall be made pro rata from each of the
Measurement Funds to which such Account is then allocated.
ARTICLE VI
Payments to Participants
     6.1. Distributions. Distributions under this Plan may only be made in
accordance with the requirements of Code Section 409A.
     6.2. Timing of Benefit Payments. A Participant may elect the timing of his
or her benefit payments in the Participation Agreement in a manner established
by the Plan Administrator. Such election shall be made in a manner that
satisfies Section 409A of the Code with regard to the timing of Participant
elections. All payments of benefits shall be made, or shall commence as soon as
administratively practicable after the Valuation Date immediately following the
earliest of any date designated by the Participant in the applicable
Participation Agreement, death, Disability, or Termination. Notwithstanding the
above, if the Participant is re-employed by the Employer before the date any
installment payment under the Plan is payable due to a Retirement, any future
payments shall be suspended until another payment event occurs.
     6.3. Form of Payment. Subject to the requirements of Code Section 409A,
benefits payable under the Plan shall be payable in the following form:
          (a) Prior to Retirement. Benefits payable as a result of a Termination
prior to Retirement, Disability, or death shall be paid in the form of a single
lump sum payment.
          (b) Due to Retirement. Benefits payable as a result of a Termination
due to Retirement shall be paid in the form elected by the Participant in his or
her Participation

9



--------------------------------------------------------------------------------



 



Agreement. If a Participant fails to make a timely election, benefits shall be
paid in the form of a lump sum. Options for form of payment shall include:
               (i) A lump sum payment, or
               (ii) Annual installments over a period of five (5) or ten
(10) years. The Participant’s Account shall continue to accrue earnings (or
losses) as measured by the Measurement Funds during the payment period on the
unpaid balance in the Participant’s Accounts.
     6.4. Disability. Upon the Disability of a Participant, the Participant
shall be paid the balance in his or her Account in the form of a lump sum
payment, with such payment to be made as soon as practicable after the
Participant’s Disability has been determined by the Plan Administrator. Such
payment may be made to any legally appointed guardian of the Participant. Upon
the Disability of the Participant after installment benefit payments have
commenced, the Participant shall receive the remaining unpaid balance in the
Participant’s Account in the form of a lump sum payable as soon as
administratively practicable after the Participant’s Disability.
     6.5. Death. Upon the death of a Participant, the Employer shall pay to the
Participant’s Beneficiary the balance in his or her Account in the form of a
lump sum payment, with such payment to be made as soon as practicable after the
Participant’s death as determined by the Plan Administrator. Upon the death of a
Participant after installment benefit payments have commenced, the Participant’s
Beneficiary shall receive the remaining unpaid balance in the Participant’s
Account in the form of a lump sum payable as soon as administratively
practicable after the Participant’s death.
     6.6. Unforeseeable Emergency. Upon a finding that a Participant has
suffered an Unforeseeable Emergency, the Plan Administrator may, in its sole
discretion, make distributions from the Participant’s Elective Deferral Account
and/or from the vested balance of the Participant’s Company Contribution
Account. A Participant requesting a distribution as a result of an Unforeseeable
Emergency shall apply in writing to the Plan Administrator and shall provide
such additional information as the Plan Administrator may require. The amount of
the withdrawal shall be limited to the amount necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
Upon requesting a distribution due to an Unforeseeable Emergency, the
Participant shall be required to change the investment direction of the
Participant’s Accounts to the most conservative Measurement Fund. Immediately
following a distribution due to an Unforeseeable Emergency, or the determination
by the Plan Administrator not to authorize the distribution, the Participant may
change the investment direction pursuant to Section 5.5. If a distribution is
made due to an Unforeseeable Emergency in accordance with this Section 6.6, the
Participant’s deferrals under this Plan shall cease for the remainder of the
Deferral Period in which the distribution occurs. Any resumption of the
Participant’s deferrals under this Plan shall be made only at the election of
the Participant in accordance with Article III herein.

10



--------------------------------------------------------------------------------



 



     6.7. Change in Election. A Participant may change the payment date and/or
the form of an existing payment election made under Section 6.2 for a Plan Year
by filing a new payment election, in the form specified by the Plan
Administrator, at least twelve (12) months prior to the original payment date
(in the case of installment payments, the date of the first scheduled
installment payment), provided that such new election delays the payment year by
at least five (5) years from the original payment year. In no event shall the
new payment election take effect until at least twelve (12) months after the
date on which the election is made. A Participant may not change the payment
date or form of payment with respect to any Accounts payable at Retirement, once
elected.
     6.8. Small Accounts. Notwithstanding any election made under this Plan, if
the total value of the Participant’s Account on the Participant’s Retirement
date or any subsequent payment date does not exceed the limit imposed by Code
Section 402(g) in effect on such date, then the Participant’s Account shall be
paid to the Participant in one lump sum as soon as practicable after the date on
which such Account would otherwise have been paid, in accordance with the
Participant’s election.
     6.9. Valuation of Payments. Any lump sum benefit owed under this Article VI
shall be payable in an amount equal to the value of the Participant’s Accounts
(or relevant portion thereof) as of the most recent Valuation Date in the year
in which payment is to be made. The first annual installment payment in a series
of installment payments shall be equal to (i) the value of the Participant’s
Accounts (or relevant portion thereof) as of the most recent Valuation Date,
divided by (ii) the number of installment payments elected by the Participant.
The remaining installments shall be paid in an amount equal to the value of such
Accounts (or relevant portion thereof) as of the most recent Valuation Date,
divided by the number of remaining unpaid installment payments.
     6.10. Delay of Payment for Specified Employees. Notwithstanding any
provision of this Plan to the contrary, in the case of any Participant who is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i), no
distribution under this Plan may be made, or may commence, before the Valuation
Date immediately following the date that is 6 months after the date of such
Participant’s “separation from service” within the meaning of Code Section
409A(a)(2)(A)(i).
     6.11. Effect of Code Section 4999. Notwithstanding any other provision of
this Plan to the contrary, if any payments or any acceleration of the payments
made to a Participant from his Company Contribution Account, alone or together
with any other compensation or benefit a Participant has received or may
receive, would result in the Participant’s being subject to an excise tax under
Section 4999 of the Code, the amount payable hereunder may be reduced or
deferred to the extent necessary to ensure that no payment or distribution by
the Employer or any other person to or for the benefit of the Participant will
be subject to the excise tax imposed by Section 4999. Such reduction or deferral
shall only be made in compliance with Code Section 409A.
     6.12. Effect of Payment. The full payment of the applicable benefit under
this Article VI shall completely discharge all obligations on the part of the
Employer to the Participant (and

11



--------------------------------------------------------------------------------



 



each Beneficiary) with respect to the operation of this Plan, and the
Participant’s (and Beneficiary’s) rights under this Plan shall terminate.
ARTICLE VII
Beneficiary Designation
     7.1. Beneficiary Designation. Subject to Section 7.3, each Participant
shall have the right, at any time, to designate one (1) or more persons or an
entity as Beneficiary (both primary as well as contingent) to whom benefits
under this Plan shall be paid in the event of such Participant’s death prior to
complete distribution of the Participant’s Accounts. Each Beneficiary
designation shall be in a written form prescribed by the Plan Administrator and
shall be effective only when filed with the Plan Administrator during the
Participant’s lifetime.
     7.2. Changing Beneficiary. Subject to Section 7.3, any Beneficiary
designation may be changed by a Participant without the consent of the
previously named Beneficiary by the filing of a new Beneficiary designation with
the Plan Administrator. The filing of a new properly completed Beneficiary
designation shall cancel all Beneficiary designations previously filed.
     7.3. Community Property. If the Participant resides in a community property
state, any Beneficiary designation shall be valid or effective only as permitted
under applicable law.
     7.4. No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided in Section 7.1, if the Beneficiary
designation is void under Section 7.3, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s Accounts, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:
          (a) The Participant’s spouse;
          (b) The Participant’s children in equal shares, except that if any of
the children predeceases the Participant but leaves issue surviving, then such
issue shall take, by right of representation, the share the parent would have
taken if living; or
          (c) The Participant’s estate.
     7.5. Effect of Payment. Payment to the deemed Beneficiary shall completely
discharge the Employer’s obligations under this Plan.
ARTICLE VIII
Administration
     8.1. Plan Administrator. The Plan Administrator shall be a committee or
entity appointed by the Company to administer the Plan. The Plan Administrator
shall have full discretionary power and authority to interpret the Plan, to
prescribe, amend and rescind any rules, forms and procedures as it deems
necessary or appropriate for the proper administration of the Plan and to make
any other determinations, including factual determinations, and take such

12



--------------------------------------------------------------------------------



 



other actions as it deems necessary or advisable in carrying out its duties
under the Plan. If the Company fails to appoint a Plan Administrator, the
Company shall serve as the Plan Administrator.
     8.2. Agents. The Plan Administrator may, from time to time, employ agents
and delegate to them such administrative duties as it sees fit, and may, from
time to time, consult with counsel who may be counsel to the Employer.
     8.3. Binding Effect of Decisions. All decisions and determinations by the
Plan Administrator shall be final, conclusive and binding on the Employer,
Participants, Beneficiaries and any other persons having or claiming an interest
hereunder.
     8.4. Indemnification of Plan Administrator. The Company shall indemnify and
hold the Plan Administrator harmless against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan due to the Plan Administrator’s service as such, except in the case of
gross negligence or willful misconduct by the Plan Administrator or as expressly
provided by statute.
ARTICLE IX
Claims Procedures
     9.1. Claim. A Participant who believes that he or she is being denied a
benefit to which he or she is entitled under the Plan may file a written request
for such benefit with the Plan Administrator, setting forth his or her claim for
benefits.
     9.2. Claim Decision Not Involving Determination of Disability. The Plan
Administrator shall reply to any claim filed under Section 9.1 that does not
involve a determination of disability within a reasonable period of time, but
not later than 90 days of receipt of such claim, unless it determines that
special circumstances require an extension of time, not to exceed an additional
90 days, for processing the claim. Written notice of such extension, indicating
the special circumstances requiring an extension of time and the date by which
the Plan Administrator expects to render a decision on such claim, shall be
provided to the Participant before the expiration of the original 90-day period.
If the claim is denied in whole or in part, such reply shall include a written
explanation, using language calculated to be understood by the Participant,
setting forth:
          (a) the specific reason or reasons for such denial;
          (b) the specific reference to relevant provisions of this Plan on
which such denial is based;
          (c) a description of any additional material or information necessary
for the Participant to perfect his or her claim and an explanation why such
material or such information is necessary;
          (d) appropriate information as to the steps to be taken if the
Participant wishes to submit the claim for review;

13



--------------------------------------------------------------------------------



 



          (e) the time limits for requesting a review under Section 9.4 and for
review under Section 9.5 hereof; and
          (f) the Participant’s right to bring an action for benefits under
Section 502 of ERISA following an adverse decision on review.
     9.3. Claim Decision Involving Determination of Disability. The Plan
Administrator shall reply to any claim filed under Section 9.1 that involves a
determination of Disability within a reasonable period of time, but not later
than 45 days of receipt of such claim, unless it determines that an extension of
time, not to exceed an additional 30 days, is necessary due to matters beyond
the control of the Plan. Written notice of such extension, indicating the
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render a decision on such claim, shall be provided to
the Participant before the expiration of the original 45-day period. If, prior
to the end of the first 30-day extension period, the Plan Administrator
determines that, due to matters beyond the control of the Plan, a decision
cannot be rendered within that extension period, the period for making a
decision shall be extended for up to an additional 30 days. Written notice of
such extension, indicating the circumstances requiring the extension of time and
the date by which the Plan Administrator expects to render a decision on such
claim, shall be provided to the Participant before the expiration of the first
30-day extension period. In the case of a first or second 30-day extension
period, the notice informing the Participant of such extension period shall also
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues. The Participant shall be afforded at
least 45 days within which to provide the specified information. If the
Participant provides insufficient information or files an incomplete claim, the
time for making a decision is tolled (suspended) from the date the Plan
Administrator provides the Participant notice of an extension until the date it
receives the Participant’s response to the request for additional information.
If the claim is denied in whole or in part, such reply shall include a written
explanation, using language calculated to be understood by the Participant,
setting forth:
          (a) the specific reason or reasons for such denial;
          (b) the specific reference to relevant provisions of this Plan on
which such denial is based;
          (c) a description of any additional material or information necessary
for the Participant to perfect his or her claim and an explanation why such
material or such information is necessary;
          (d) appropriate information as to the steps to be taken if the
Participant wishes to submit the claim for review;
          (e) the time limits for requesting a review under Section 9.4 and for
review under Section 9.6 hereof;
          (f) the Participant’s right to bring an action for benefits under
Section 502 of ERISA following an adverse decision on review;

14



--------------------------------------------------------------------------------



 



          (g) if an internal rule, guideline, protocol, or other similar
criterion was relied upon in making the adverse decision, either the specific
rule, guideline, protocol, or other similar criterion; or a statement that such
a rule, guideline, protocol, or other similar criterion was relied upon in
making the adverse decision and that a copy of such rule, guideline, protocol,
or other criterion will be provided free of charge to the Participant upon
request; and
          (h) if the adverse decision is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.
     9.4. Request for Review. Within 60 days after the receipt by the
Participant of the written explanation described in Section 9.2 above (in the
case of a claim decision not involving a determination of Disability), or within
180 days after the receipt by the Participant of the written explanation
described in Section 9.3 above (in the case of a claim decision involving a
determination of Disability), the Participant may request in writing that the
Plan Administrator review its determination. The Participant or his or her duly
authorized representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the Participant’s claim for benefits and may submit
written comments, documents, records and other information relating to the claim
for benefits for consideration by the Plan Administrator. If the Participant
does not request a review of the initial determination within such 60-day or
180-day period, as the case may be, the Participant shall be barred and estopped
from challenging the determination.
     9.5. Review of Decision Not Involving Determination of Disability. After
considering all materials presented by the Participant with respect to a request
for review of a claim decision not involving a determination of Disability, the
Plan Administrator will render a written decision, setting forth
          (a) the specific reasons for the decision;
          (b) specific references to the relevant provisions of this Plan on
which the decision is based;
          (c) a statement that the Participant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Participant’s claim for benefits;
and
          (d) the Participant’s right to bring an action for benefits under
Section 502 of ERISA.
The decision on review shall be communicated to the Participant within a
reasonable period of time, but not later than 60 days after the Plan
Administrator’s receipt of the Participant’s request for review. If the Plan
Administrator determines that special circumstances require an extension of time
for processing the claim, written notice shall be furnished to the Participant
prior to the expiration of the initial 60-day period, which notice shall
indicate the special circumstances requiring an extension of time and the date,
not later than 60 days after the expiration of the

15



--------------------------------------------------------------------------------



 



initial 60-day period, by which the Plan Administrator expects to render the
decision on review. All decisions on review shall be final and shall bind all
parties concerned.
     9.6. Review of Decision Involving Determination of Disability. The review
of a claim decision involving a determination of Disability shall not afford
deference to the initial adverse decision and shall be conducted by an
appropriate named fiduciary of the Plan who is neither the individual who made
the initial adverse decision that is the subject of the request for review, nor
the subordinate of such individual. If the initial adverse decision was based in
whole or in part on a medical judgment, the appropriate named fiduciary shall
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment. Any health
care professional engaged for purposes of such consultation shall be an
individual who is neither an individual who was consulted in connection with the
adverse decision that is the subject of the request for review, nor the
subordinate of any such individual. The Plan Administrator shall identify
medical or vocational experts whose advice was obtained on behalf of the Plan in
connection with the Participant’s adverse decision, without regard to whether
the advice was relied upon in making the claim decision. After considering all
materials presented by the Participant with respect to a request for review of a
claim involving a determination of Disability, the Plan Administrator will
render a written decision, setting forth
          (a) the specific reasons for the decision;
          (b) the specific reference to relevant provisions of this Plan on
which the decision is based;
          (c) a statement that the Participant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Participant’s claims for
benefits;
          (d) a statement of the Participant’s right to bring an action for
benefits under Section 502 of ERISA;
          (e) if an internal rule, guideline, protocol, or other similar
criterion was relied upon in making the adverse decision, either the specific
rule, guideline, protocol, or other similar criterion; or a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse decision and that a copy of the rule, guideline, protocol, or other
similar criterion will be provided free of charge to the Participant upon
request;
          (f) if the adverse decision is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the decision, applying the terms of the
Plan to the Participant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and
          (g) the following statement: “You and your Plan may have other
voluntary alternative dispute resolution options, such as mediation. One way to
find out what may be available is to contact your local U.S. Department of Labor
Office and your State insurance regulatory agency.”

16



--------------------------------------------------------------------------------



 



The decision on review shall be communicated to the Participant within a
reasonable period of time, but not later than 45 days after the Plan
Administrator’s receipt of the Participant’s request for review. If the Plan
Administrator determines that special circumstances require an extension of time
for processing the claim, written notice shall be furnished to the Participant
prior to the expiration of the initial 45-day period, which notice shall
indicate the special circumstances requiring an extension of time and the date,
not later than 45 days after the expiration of the initial 45-day period, by
which the Plan Administrator expects to render the decision on review. All
decisions on review shall be final and shall bind all parties concerned.
ARTICLE X
Miscellaneous
     10.1. Unfunded Plan. This Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of “management or highly compensation employees” within the meaning of
Sections 201, 301, and 401 of the Employee Retirement Income Security act of
1974, as amended (“ERISA”), and therefore to be exempt from the provisions of
Parts 2, 3, and 4 of Title I of ERISA. Accordingly, the Plan shall terminate and
no further benefits shall be paid hereunder if it is determined by a court of
competent jurisdiction or by an opinion of counsel that the Plan constitutes an
employee pension benefit plan within the meaning of Section 3(2) of ERISA which
is not so exempt.
     10.2. Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, interest
or claims in any property or assets of the Employer, nor shall they be
Beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts, or the proceeds therefrom owned or which may be
acquired by the Employer. Except as may be provided in Section 10.3, such
policies, annuity contracts or other assets of the Employer shall not be held
under any trust for the benefit of Participants, their Beneficiaries, heirs,
successors or assigns, or held in any way as collateral security for the
fulfilling of the obligations of the Employer under this Plan. Any and all of
the Employer’s assets and policies shall be, and remain, the general, unpledged,
unrestricted assets of the Employer. The Employer’s obligation under the Plan
shall be that of an unfunded and unsecured promise to pay money in the future.
     10.3. Trust Fund. The Employer shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Employer may establish
one or more trusts, with such trustees as the Board may approve, for the purpose
of providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Employer.
     10.4. Protective Provisions. Each Participant and Beneficiary shall
cooperate with the Plan Administrator by furnishing any and all information
requested by the Plan Administrator in order to facilitate the payment of
benefits hereunder. Such cooperation includes providing consent to being insured
under a Company owned life insurance policy in which the Company is

17



--------------------------------------------------------------------------------



 



the policy beneficiary. If a Participant or Beneficiary refuses to cooperate
with the Plan Administrator, the Employer shall have no further obligation to
the Participant or Beneficiary under the Plan, other than payment of the
then-current balance of the Participant’s Accounts in accordance with prior
elections.
     10.5. Inability to Locate Participant or Beneficiary. If the Plan
Administrator is unable to locate a Participant or Beneficiary within two years
following the date the Participant was to commence receiving payment, the entire
amount allocated to the Participant’s Account shall be forfeited. If, after such
forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings from the date payment
was to commence pursuant to Article VI.
     10.6. No Contract of Employment. Neither the establishment of the Plan, nor
any modification thereof, nor the creation of any fund, trust or account, nor
the payment of any benefits shall be construed as giving any Participant or any
person whosoever, the right to be retained in the service of the Employer, and
all Participants and other employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.
     10.7. Withholding Taxes. The Plan Administrator and the Employer may make
such provisions and take such action as it may deem necessary or appropriate for
the withholding of any taxes which the Employer is required by any law or
regulation of any governmental authority, whether federal, state or local, to
withhold in connection with any contributions or benefits under the Plan,
including, but not limited to, the withholding of appropriate sums from any
amount otherwise payable to the Participant (or his or her Beneficiary). Each
Participant, however, shall be responsible for the payment of all individual tax
liabilities relating to any such benefits.
     10.8. No Limitation on Employer Actions. Nothing contained in the Plan
shall be construed to prevent the Employer from taking any action which is
deemed by it to be appropriate or in its best interest. No Participant,
Beneficiary, or other person shall have any claim against the Employer as a
result of such action.
     10.9. Obligations to Employer. If a Participant becomes entitled to a
payment of benefits under the Plan, and if at such time the Participant has
out-standing any debt, obligation, or other liability representing an amount
owing to the Employer, then the Employer may offset such amount owed to it
against the amount of benefits otherwise distributable. Such determination shall
be made by the Plan Administrator in its sole discretion.
     10.10. No Liability for Action or Omission. Neither the Company nor any
director, officer or employee of the Company shall be responsible or liable in
any manner to any Participant, Beneficiary or any person claiming through them
for any benefit or action taken or omitted in connection with the granting of
benefits, the continuation of benefits, or the interpretation and administration
of this Plan.
     10.11. Nonalienation of Benefits. Except as otherwise specifically
pro-vided herein, all amounts payable hereunder shall be paid only to the person
or persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Account shall be liable for

18



--------------------------------------------------------------------------------



 



the debts, contracts, or engagements of any Participant, his or her Beneficiary,
or successors in interest, nor shall such accounts of a Participant be subject
to execution by levy, attachment, or garnishment or by any other legal or
equitable proceeding, nor shall any such person have any right to alienate,
anticipate, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any payment from the Plan,
voluntarily or involuntarily, the Plan Administrator, in its discretion, may
cancel such payment (or any part thereof) to or for the benefit of such
Participant, Beneficiary or successor in interest in such manner as the Plan
Administrator shall direct. Notwithstanding the foregoing, all or a portion of a
Participant’s Account may be awarded to an “alternate payee” (within the meaning
of Section 206(d)(3)(K) of ERISA) if and to the extent so provided in a
judgment, decree or order that, in the Plan Administrator’s sole discretion,
would meet the applicable requirements for qualification as a “qualified
domestic relations order” (within the meaning of Section 206(d)(3)(B)(i) of
ERISA) if the Plan were subject to the provisions of Section 206(d) of ERISA.
     10.12. Liability for Benefit Payments. The obligation to pay or provide for
payment of a benefit hereunder to any Participant or his or her Beneficiary
shall, at all times, be the sole and exclusive liability and responsibility of
the Company.
     10.13. Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the State of Ohio to the extent not superseded by
federal law, without reference to the principles of conflict of laws.
     10.14. Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provisions had not been included.
     10.15. Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
     10.16. Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may read as the plural and the plural as the singular.
     10.17. Participating Employers. If any affiliated or subsidiary entity
wishes to adopt the Plan as an Employer for the benefit of its employees, it
shall execute a Participation Agreement or perform any other act as required by
the Plan Administrator.
     10.18. Notice. Any notice or filing required or permitted to be given to
the Plan Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Plan Administrator,
DSW Inc. Nonqualified Deferred Compensation Plan, c/o DSW Inc. HR Benefits, DSW
Inc., 810 DSW Drive, Columbus, Ohio 43219, or to such other person or entity as
the Plan Administrator may designate from time to

19



--------------------------------------------------------------------------------



 



time. Such notice shall be deemed given as to the date of delivery, or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
     10.19. Amendment and Termination. The Plan may be amended, suspended, or
terminated at any time by Company or by the Plan Administrator in its sole
discretion; provided, however, that no such amendment, suspension or termination
shall result in any reduction in the value of a Participant’s Accounts
determined as of the effective date of such amendment. In addition, the Plan,
and/or the terms of any election made hereunder, may be amended at any time and
in any respect by Company or by the Plan Administrator if and to the extent
recommended by counsel in order to conform to the requirements of Code
Section 409A and regulations thereunder. In the event of any suspension or
termination of the Plan, payment of Participants’ Accounts shall be made under
and in accordance with the terms of the Plan and the applicable elections
(except that the Plan Administrator may determine, in its sole discretion, to
accelerate payments to all Participants if and to the extent that such
acceleration is permitted under Code Section 409A and regulations thereunder).

20